          Case 1:19-cr-00437-AKH Document 52 Filed 01/29/20 Page 1 of 1




                      OOCUMEN                                                      Soi,t/11m1 District of N,w York
David E. Patton
Executive Director    t LECTRONICALLY FILED                                            Jennifer L. Brown
                                                                                        Auomey-in-Charge
                      DOC #: _ _ ____,f-----

  ByECF

  Honorable Alvin K. Hellerstein
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

  Re:        United States v. David Wagner, 19 Cr. 437 (AKH)

  Dear Judge Hellerstein:

          I write on consent (Assistant U.S. Attorney Sagar Ravi and Pretrial Services
  Officer Francesca Tessier Miller) to respectfully request that the Court modify the
  conditions of Mr. Wagner's release by removing his electronic bracelet while he is
  hospitalized.

         David Wagner's current bail conditions include a a curfew, which requires Mr.
  Wagner to be home between the hours of2:00 a.m. and 7:00 a.m. , enforced by electronic
  monitoring. Mr. Wagner is scheduled to have bariatric surgery on February 5, 2020,
  which will require a stay of several days in the hospital.

         I respectfully request that the Court suspend the electronic monitoring condition
  while Mr. Wagner is hospitalized, and direct the Pretrial Services Office to reattach the
  bracelet after Mr. Wagner returns home to recuperate.

                                                   Respectfully submitted,


                                                  Isl
                                                  Martin S. Cohen
                                                  Ass't Federal Defender
                                                  Tel.: (212) 417-8737

  cc:        Ji Ian Kamal and Sagar Ravi, Esqs., by ECF
             Francesca Tessier-Miller, U.S. Pretrial Services Officer, by e-mail
